MEMORANDUM ***
In these consolidated appeals, Guillermo Garcia-Avitia appeals from his guilty-plea conviction and 36-month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326; and the revocation of supervised release and consecutive 12-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Garcia-Avitia’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Gareia-Avitia the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

This diSpOSition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.